_________________________

EXHIBIT 10.5

_________________________



AGREEMENT NOT TO COMPETE

THIS AGREEMENT NOT TO COMPETE is entered into by and between USURF America,
Inc., a Nevada corporation ("Employer"), and Douglas O. McKinnon ("Employee").

WHEREAS, Employee is employed by Employer as President, pursuant to an
employment agreement (the "Employment Agreement"); and

WHEREAS, as a condition to such employment, Employee has agreed to sign and be
bound by this Agreement Not to Compete; and

NOW, THEREFORE, the parties agree as follows:

Section 1. Covenant Not to Compete. Employee acknowledges that, as a key
management employee of Employer, Employee will be involved, on a high level, in
the development, implementation and management of the national and international
business strategies and plans of Employer, which shall consist of Employer and
such other business units, divisions, subsidiaries or other entities of Employer
as Employer shall determine in its sole discretion from time to time. By virtue
of Employee's unique and sensitive position and special background, employment
of Employee by a competitor of Employer represents a serious competitive danger
to Employer, and the use of Employee's talent and knowledge and information
about Employer's business, strategies and plans can and would constitute a
valuable competitive advantage over Employer. In view of the foregoing, Employee
covenants and agrees that, if (i) Employee's employment with Employer is
terminated for just cause or (ii) if Employee voluntarily resigns from his
employment with Employer, then, for a period of one year after the date of such
termination, Employee will not engage or be engaged as, in any capacity,
directly or indirectly, including, but not limited to, employee, agent,
consultant, manager, executive, owner or stockholder (except as a passive
investor holding less than 5% equity interest in any enterprise the securities
of which are publicly traded) in any business entity engaged in competition with
any business conducted by Employer on the date of termination. Employee further
agrees that, if his employment shall cease pursuant to the change-in-control
provision of the Employment Agreement, then, for so long thereafter as Employee
shall receive compensation under the Employment Agreement, Employee shall not
engage in the activities prohibited by the preceding sentence. This Agreement
Not to Compete shall survive the termination or expiration of the Employment
Agreement. If any court determines that this Agreement Not to Compete, or any
part hereof, is unenforceable because the duration or geographic scope of such
provision, such court shall have the power to reduce the duration or scope of
such provision, as the case may be, and, in its reduced form, such provision
shall then be enforceable.

For purposes of this Agreement, "just cause" shall have the same meaning as set
forth in Section VII(B) of the Employment Agreement of even date between the
parties.

Section 2. Continuing Obligations. Employee agrees that, for one year following
(i) his termination of employment with Employer for just cause or (ii) his
resignation as an employee of Employer, Employee shall keep Employer informed of
the identification of Employee's employer and the nature of such employment or
of Employee's self-employment. Employer agrees that, within fifteen days after
receiving notice pursuant to this Section 2 of the identification of the
prospective employer, the nature of the employment or self-employment or any
change therein, Employer will advise Employee as to whether such employment
constitutes a violation of Section 1 hereof.

Section 3. Injunctive Relief. Employee acknowledges that the violation of the
covenants contained in this Agreement would be detrimental and cause irreparable
injury to Employer and its affiliates which could not be compensated by money
damages. Employee agrees that an injunction from a court of competent
jurisdiction is the appropriate remedy for these provisions, and consents to the
entry of an appropriate judgment enjoining Employee from violating these
provisions in the event there is a find of their breach.

Section 4. Severability of Covenants. Each of the covenants contained in this
Agreement are independent covenants, which may be available to or relied upon by
Employer and its affiliates in any court of competent jurisdiction. If any one
of the separate and independent covenants shall be deemed to be unenforceable
under the laws of any state of competent jurisdiction, each of the remaining
covenants shall not be affected thereby. Notwithstanding the provisions of this
Section 4, it is understood that every benefit received by Employee by virtue of
this Agreement is consideration for each separate covenant contained herein.

Section 5. Governing Law. This Agreement shall be governed by the laws of the
State of Colorado.

Section 6. Other Remedies. The undertakings herein shall not be construed as any
limitation upon the remedies Employer might, in the absence of this Agreement,
have at law or in equity.

INTENDING to be legally bound hereby, Employer and Employee hereby duly execute
this Agreement Not to Compete as of the date indicated below.

USURF AMERICA, INC.

By: /s/ DAVID M. LOFLIN

David M. Loflin

President

Date: April 15, 2002



/s/ DOUGLAS O. MCKINNON

Douglas O. McKinnon

Date: April 15, 2002